Citation Nr: 0028106	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  95-03 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
brain tumor and a stroke.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability (other than post-traumatic stress disorder).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This case was remanded by the Board for 
further development in May 1997.  The case was returned to 
the Board in July 2000.

Since the Board's May 1997 remand, the veteran was determined 
by VA to be incompetent for VA purposes in a March 1999 
rating decision.  The veteran's mother has been recognized as 
his custodian.

As noted in the Board's May 1997 remand, the veteran has not 
responded to a July 1996 statement of the case covering the 
denial of his claim for service connection for post-traumatic 
stress disorder.  Accordingly, the Board has concluded that 
the veteran is not seeking appellate review of this issue.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for 
residuals of a brain tumor and stroke are not plausible.

2.  The evidence received since an unappealed March 1988 
rating decision determining that new and material evidence 
had not been submitted to reopen a claim for service 
connection for skin disability is not so significant by 
itself or in connection with the evidence previously of 
record that it must be considered in order to fairly consider 
the merits of the claim.

3.  The evidence received since an unappealed April 1996 
rating decision denying service connection for a seizure 
disorder is not so significant by itself or in connection 
with the evidence previously of record that it must be 
considered in order to fairly consider the merits of the 
claim.

4.  The evidence received since a June 1983 Board decision 
denying service connection for schizophrenia is not so 
significant by itself or in connection with the evidence 
previously of record that it must be considered in order to 
fairly consider the merits of the claim.


CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of a 
brain tumor and stroke are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for a skin 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for a seizure 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

4.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for psychiatric 
disability (other than post-traumatic stress disorder).  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110 (West Supp. 2000); 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
for any disease diagnosed after service discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Service incurrence of a psychosis, brain tumor or a brain 
hemorrhage may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Under 38 U.S.C.A. § 1116 (West 1991 & Supp. 2000) and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999), chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea) and soft-tissue sarcoma shall be 
service-connected if manifest to a degree of 10 percent or 
more within a specified period after service in a veteran who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  A veteran who 
during active service served in the Republic of Vietnam 
during the prescribed period and has a disease listed above 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

I.  Residuals of a Brain Tumor and Stroke

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Court of Appeals for the Federal Circuit (Federal 
Circuit) has reiterated that the standard of proof it 
affirmed in Epps emphasizes that a well-grounded claim need 
only be plausible or capable of substantiation and that such 
a claim need not be conclusive but only possible.  Hensley v. 
West, 212 F.3d 1255 (Fed. Cir. 2000).  In Hensley, the 
Federal Circuit went on to state that the threshold 
established for assessing whether a claim is well grounded 
has long been understood to be uniquely low, and its opinion 
in Epps did not change that.  

A claim also may be well grounded if the condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 497 (1997).  

If the veteran has not submitted evidence of well-grounded 
claims, the claims must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claims.  
See Morton v. West, 12 Vet. App. 477 (1999); see also Epps, 
supra; Caluza at 504.  

Pertinent facts

A June 1967 service medical record shows that the veteran had 
had continuous headaches over the previous 6 weeks.  Service 
medical records, including the report of the veteran's 
January 1969 separation examination, are otherwise negative 
for evidence of the disabilities at issue.  They show no 
finding or diagnosis of a brain tumor or stroke.

The post-service medical evidence for the period prior to 
1982 is negative for evidence of a brain tumor or stroke.  A 
February 1982 discharge report from the Ann Arbor, Michigan 
VA Medical Center shows that the veteran was admitted because 
of complaints of an unsteady gait, right facial droop, and 
right hand shaking.  A history of narcolepsy in 1975 and 
Bell's palsy 7 months prior to admission was noted.  The 
clinical impression on admission included suggestion of a 
brain stem lesion.  

A neurological evaluation of the veteran was performed by a 
private neurologist in October 1982.  Clinical impressions 
included right facial weakness and rule out posterior fossa 
lesion.  

The veteran was hospitalized at the Ann Arbor, Michigan VA 
Medical Center in March 1985.  During that hospitalization, 
an arteriogram revealed an avascular mass lesion in the left 
parietal region with depression of the Sylvian triangle.  

The veteran was hospitalized at the Allen Park VA Medical 
Center in April and May 1993.  During these hospitalizations, 
an MRI revealed a Grade IV glioma.  No discussion of the 
etiology of the lesion was offered in the hospitalization 
report.

A VA discharge report dated in May 1993 shows that upon 
examination, the veteran was found to have a right cerebral 
vascular accident; the diagnoses included status post 
cerebral vascular accident.  

No mention of the history of a cerebral vascular accident is 
contained in more recent clinical records. 

The veteran underwent a VA hospitalization from May 1994 to 
December 1995.  The hospitalization discharge report states 
that the veteran's brain tumor was removed in the late 1980s 
at the University of Michigan.  The veteran was treated for 
complications of the brain tumor and its removal, including 
organic brain syndrome and a seizure disorder.

Recent VA medical reports show that the veteran has required 
continued care, including hospitalization, though August 
1998.  

In response to the Board's May 1997 remand, the veteran's 
Social Security Administration (SSA) records were requested.  
The records were received in April 1998.  They show medical 
treatment as early as 1976 for a work-related injury to the 
head; however, they provide no further information with 
respect to etiology or date of onset of the veteran's brain 
tumor.  

Analysis

The appellant contends that the veteran's brain tumor and 
cerebral vascular accident residuals are etiologically 
related to service.  Specifically, the appellant alleges that 
his exposure to Agent Orange in Vietnam played a major role 
in the onset of these disabilities.

After a thorough review of the evidence of record, the Board 
is of the opinion that the appellant has not presented well-
grounded claims for service connection for residuals of a 
brain tumor and stroke.  In this regard, the Board notes that 
neither of these disabilities is subject to presumptive 
service connection on an Agent Orange basis.  The record 
contains no medical evidence suggesting that either of these 
disabilities was present in service or until years thereafter 
or suggesting that either disability is etiologically related 
to the veteran's exposure to Agent Orange or any other 
incident of service.  

The Board has considered the opinions of the veteran and his 
relatives concerning a link between the disabilities at issue 
and exposure to Agent Orange.  However, as laypersons, they 
are not competent to render a medical diagnosis or offer an 
opinion concerning medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has considered and denied the appeal for service 
connection as not well grounded, whereas the RO denied the 
claims on the merits.  However, the appellant has not been 
prejudiced by the Board's decision because in assuming that 
the claims were well grounded, the RO accorded the veteran 
greater consideration than the claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether veteran's claims are well grounded would 
be pointless and, in light of the law cited above, would not 
result in a determination favorable to the appellant.  
VAOPGCPREC 16-92.

II.  New and material evidence

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  Similarly, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same facts 
may not be considered.  38 U.S.C.A. § 7104(b) (West 1991).  
The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992). 

Skin disability

Service connection for a skin condition, including as due to 
exposure to Agent Orange was denied in a February 1983 rating 
decision.  The veteran filed a notice of disagreement with 
that decision in March 1983 and a statement of the case was 
issued in June 1983.  However, the veteran did not file a 
timely substantive appeal in response to the statement of the 
case to complete his appeal.  Thus, the unappealed February 
1983 rating decision is final.  38 U.S.C.A. § 7105 (West 
1991).  In a March 1988 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a skin condition.  
The March 1988 was not appealed and is therefore the most 
recent final rating decision on the matter.  

The evidence of record at the time of the March 1988 rating 
decision included service medical records which show no 
evidence of skin pathology other than venereal warts, a left 
buttock mass, and a right deltoid scar; no skin disability 
was noted on the report of examination for separation.  Also 
of record was a 1982 VA hospitalization report in which it 
was noted that the veteran had a dry scaly rash on his trunk 
and that a dermatology consult revealed eczema.

The medical evidence added to the record since the March 1988 
rating decision includes private and VA medical reports.  
These reports include copies of the 1982 hospitalization 
report cited above.  The remainder of the reports concern 
treatment for the veteran's psychiatric disability and 
physical disabilities other than skin disease.

Thus, the medical evidence added to the record since the 
March 1988 rating decision that is not related to treatment 
of the veteran's skin problems clearly is not material.  
Further, the 1982 report concerning treatment for eczema is 
merely a copy of material that was already of record at the 
time of the March 1988 rating decision; thus this evidence is 
not new.  

Similarly, although the veteran argues that he has a skin 
disability that is related to Agent Orange exposure, he is 
not competent, as a lay person, to render a medical diagnosis 
or an opinion concerning medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, his 
statements in this regard are not material.  Accordingly, the 
claim for service connection for skin disability has not been 
reopened.

Seizure disorder

Service connection for a left parietal mass lesion with a 
resulting seizure disorder secondary to Agent Orange exposure 
was denied in an April 1986 rating decision.  The decision 
was not appealed and is therefore is final.  38 U.S.C.A. 
§ 7105 (West 1991).  

Of record at the time of the April 1986 rating decision were 
the veteran's service medical records, which are negative for 
evidence of a seizure disorder.  

Also of record were March and April 1985 discharge reports 
from the VA Medical Center in Ann Arbor, Michigan showing 
that the veteran had been admitted to that facility for tests 
to evaluate his seizure activity, at which time a left 
parietal lesion was found.  The reports note a two-year 
history of seizure activity.  No medical evidence of a nexus 
between the veteran's seizure disorder and service was 
previously of record.  

The evidence added to the record since the April 1986 rating 
decision includes a letter from the veteran's mother 
asserting, in part, that she had been told by physicians that 
the veteran had become totally disabled due to service-
related disabilities.  Additional lay statements dated in 
1997 and 1998 have also been newly added, asserting that the 
veteran had become severely disabled by his active duty 
service and that his current brain tumor and related 
complications are residuals of his service.  The lay 
statements submitted since the April 1986 decision are not 
material since lay persons are not competent to render a 
medical diagnosis or an opinion concerning medical etiology.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet.App. 211, 214 (1993).  The Board notes 
that the account of the veteran's mother concerning what a 
physician purportedly told her, filtered as it is through the 
sensibilities of a layperson, does not constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).

In addition, SSA records have been added to the claims file.  
These records include VA and private medical reports dated as 
early as 1976, but they do not document the presence of a 
seizure disorder prior to 1985 or suggest that the veteran's 
seizure disorder is etiologically related to service.  
Multiple VA medical reports dated through 1998 have also been 
added to the claims file.  They document the presence of a 
seizure disorder many years following the veteran's discharge 
from service; they do not suggest that the seizure disorder 
is etiologically related to service.  Therefore, they are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.

Accordingly, reopening of the claim for service connection 
for a seizure disorder is denied.

Psychiatric disability (other than post-traumatic stress 
disorder)

Service connection for a nervous condition was originally 
denied by the RO in an October 1980 rating decision.  Then, 
in a March 1982 rating decision, the RO continued the prior 
denial of the claim.  The veteran appealed that rating 
decision and the Board eventually issued a June 1983 decision 
denying entitlement to service connection for schizophrenia 
on a de novo basis.  The Board decision constitutes the most 
recent final decision in this matter.  38 U.S.C.A. § 7104(b) 
(West 1991). 

The veteran's service medical records, which were of record 
at the time of the June 1983 Board decision, show no evidence 
of any psychiatric disorder.  

Of record at the time of the June 1983 Board decision was a 
health insurance claim form in which a physician reported 
that the veteran had been disabled and unable to work a two-
week period in September 1970 due to nervous exhaustion.

A report from the Schoenherr Medical and Industrial Clinic 
dated in June 1975 reveals that the veteran's psychological 
status was fair.

Also of record were treatment reports from Northville 
Regional Psychiatric Hospital dated in July and August 1980.  
The reports state the veteran was transferred to that 
facility from a correctional facility following abnormal 
psychiatric behavior.  Pertinent history included the 
veteran's report of hearing voices since January 1980.  The 
final psychiatric diagnosis at the time of discharge from the 
Northville Regional Psychiatric Hospital in August 1980 was 
chronic undifferentiated type schizophrenia.   

Also of record were VA medical reports showing treatment for 
hallucinations beginning in 1981.  In addition, in a January 
1982 report, a VA examiner noted that the veteran had been on 
disability from the Chrysler Corporation for "nerves."  

Since the June 1983 Board decision, multiple VA treatment 
reports showing extensive treatment for the veteran's various 
neurological disabilities have been added to the record since 
the June 1983 decision.  

In addition, a private psychiatric evaluation report dated in 
August 1982 from the Neuropsychiatric Clinic reveals 
diagnostic impressions that include schizophrenia; no opinion 
with respect to date of onset was offered.

Also added to the claims file since June 1983 are copies of 
the medical records used in the SSA decision regarding the 
veteran's disability benefits.  Those records include the 
report of a May 1980 psychiatric evaluation by Y. M. Alkar, 
M.D.  The report includes a notation that the veteran's 
psychiatric complaints began in January 1979.  The physician 
diagnosed depressive neurosis, paranoid personality disorder 
and narcolepsy.  The physician did not opine that the 
veteran's psychiatric disability had its onset prior to 1979.  

More recent evidence added to the record includes 1997 and 
1998 VA medical records showing diagnoses of an organic 
personality disorder and a history of schizophrenia, not 
otherwise specified.

The Board is of the opinion that the veteran has failed to 
submit new and material evidence to warrant the reopening of 
his claim for service connection for a psychiatric disability 
(other than post-traumatic stress disorder).  Although some 
of the newly added medical evidence shows that psychiatric 
pathology was identified as early as 1979, none of the 
medical evidence added to the record suggests that the 
veteran's psychiatric disorder was present within one year of 
his discharge from service or that it is etiologically 
related to service.  Therefore, the medical evidence added to 
the record is not so significant by itself or in connection 
with the evidence previously of record that it must be 
considered in order to fairly decide the merits of the claim.  

The lay evidence added to the record is not competent 
evidence of the presence of a psychiatric disorder within a 
year of the veteran's discharge from service or of a nexus 
between the veteran's psychiatric disorder and service.  
Espiritu.  It is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Therefore, it is not material.

Accordingly, reopening of the veteran's claim for service 
connection for psychiatric disability (other than post-
traumatic stress disorder) is not warranted.


ORDER

Service connection for residuals of a brain tumor and stroke 
is denied.

New and material evidence having not been presented, 
reopening of the claim for service connection for a skin 
disorder is denied.
 
New and material evidence having not been presented, 
reopening of the claim for service connection for a seizure 
disorder is denied.

New and material evidence having not been presented, 
reopening of the claim for service connection for psychiatric 
disability (other than post-traumatic stress disorder) is 
denied.




		
	SHANE A. DURKIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

